 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   SARA CHAVEZ,                                      )   Case No.: 1:18-cv-01742- JLT
                                                       )
12                  Plaintiff,                         )   ORDER DISCHARGING THE ORDER TO
                                                       )   SHOW CAUSE DATED DECEMBER 17, 2019
13          v.                                         )
                                                       )   (Doc. 17)
14   COMMISSIONER OF SOCIAL SECURITY,                  )
                                                       )   ORDER GRANTING PLAINTIFF’S REQUEST
15                  Defendant.                         )   FOR AN EXTENSION OF TIME
                                                       )
16
17          Sara Chavez seeks judicial review of the decision to deny her application for Social Security
18   benefits. (Doc. 1) On December 17, 2019, the Court ordered Plaintiff to show cause in writing why
19   sanctions, including dismissal, should not be imposed for her failure to comply with the Court’s
20   Scheduling Order governing the filing of her opening brief and failure to prosecute. (Doc. 17)
21          On December 27, 2019, Plaintiff filed a response to the Court’s order, indicating she did not
22   “intend to neglect or delay prosecution of this matter,” and requested an extension of time to file an
23   opening brief. (Doc. 18 at 2) Jonathan Pena, counsel for Plaintiff, reports he was “in the process of
24   requesting an extension to file Plaintiff’s opening brief, and had requested consent from opposing
25   counsel regarding a motion to extend.” (Id.) Mr. Pena asserts that he “inadvertently missed the
26   deadline to file the request with this Court.” (Id.) However, he also reports counsel for the
27   Commissioner “has no objection to an extension of time to file Plaintiff’s brief, up to an including
28   January 6, 2020.” (Id. at 3)

                                                           1
 1          Notably, the Scheduling Order permits a thirty-day extension of time by stipulation of the
 2   parties (Doc. 7-1 at 3) and it appears Plaintiff was in the process of receiving this stipulation to extend
 3   the filing deadline to January 6, 2020. Further, the Commissioner will not suffer any prejudice, and has
 4   agreed to the continued deadline. Based upon the information provided, the Court ORDERS:
 5          1.      The Order to Show Cause dated December 17, 2019 (Doc. 17) is DISCHARGED;
 6          2.      Plaintiff’s request for an extension of time is GRANTED; and
 7          2.      Plaintiff SHALL file her opening brief no later than January 6, 2020.
 8
 9   IT IS SO ORDERED.
10
        Dated:     December 30, 2019                            /s/ Jennifer L. Thurston
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
